311 F.2d 946
Constance VISCEGLIA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Joseph VISCEGLIA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14087.
No. 14088.
United States Court of Appeals Third Circuit.
Argued January 24, 1963.
Decided January 28, 1963.

Petition for Review of the Decision of the Tax Court of the United States.
Jacob Leo Frank, New York City, for petitioners.
Norman Sepenuk, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before STALEY and SMITH, Circuit Judges, and SHAW, District Judge.
PER CURIAM.


1
This is a petition for review of a decision of the Tax Court. We have carefully reviewed the record and can find no abuse of discretion on the part of the Tax Court in either its entry of a default judgment in favor of the Commissioner or in its denial of a motion to file, out of time, a motion to vacate the default judgment.


2
The judgment of the Tax Court will be affirmed.